IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

MICHAEL JASON HAYES,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Petitioner,                   DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-2956

STATE OF FLORIDA,

      Respondent.


_____________________________/

Opinion filed May 1, 2017.

Petition for Writ of Prohibition.

Bruce A. Miller, Public Defender, and Thomas F. McGuire, Assistant Public
Defender, Pensacola, for Petitioner.

Pamela Jo Bondi, Attorney General, and Michael Schaub, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

RAY, MAKAR, and WINSOR, JJ., CONCUR.